DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on March 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 8,394,015 and 9,844,394 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-15, 22-27, and 29-32 are hereby allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have overcome the previous rejection(s). Specifically, the prior art of record does not teach or render obvious  an instrument port including a port body with a body channel and an instrument sleeve slidable and removable sealed within the body channel such that the outer surface of the instrument sleeve and an inner surface of the port body define a fluid gap within the body channel and a flood line is defined in the fluid gap between the outer surface of the instrument sleeve and the inner surface of the port body in combination with the other elements as claimed. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Starksen (US PG Pub 2005/0119523) teaches an analogous instrument port with a port body and an instrument sleeve with a fluid gap located between. However Starksen does not teach a flood line defined inside the fluid gap by the outer surface of the instrument sleeve and an inner surface of the port body.
Cannon (WO 2005/051175) teaches an analogous instrument port with an instrument sleeve (30) and a fluid gap (fluid lumen 34), however, the fluid gap has an outlet (40) which opens proximate to the instrument sleeve (30). Cannon does not teach a flood line defined inside the fluid gap by the outer surface of the instrument sleeve and an inner surface of the port body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Tuesdays, and Thursdays 11-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771